Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed 09/19/2022 have been fully considered and are persuasive.  The rejection of 06/17/2022 has been withdrawn.
In particular, it appears that the concurrence limitation was not examined . Chen and Shatalov are not relied upon here to teach this limitation and arguments to this effect are therefore moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 113324358) in view of Shatalov et al. (US 20180243458), further in view of Markham (US20120234166A1).
Regarding claim 1, Chen discloses a refrigerator defining a vertical direction, a lateral direction, and a transverse direction, the vertical, lateral, and transverse directions being mutually perpendicular (Figure 1, this is self evident and can be attributed to any physical object), comprising:
- a cabinet defining a food storage chamber, the food storage chamber extending between a top portion and a bottom portion along the vertical direction, a first side portion and a second side portion along the lateral direction, and a front portion and a back portion along the transverse direction (a refrigerating compartment, 2 in Figure 1),
- a drawer (101 in Figure 3) slidably mounted within the food storage chamber, the drawer comprising a plurality of walls (five walls, 101 in Figure 3) defining a food storage compartment,
- a spray nozzle (a spray port, 112b in Figure 2) in fluid communication with the food storage compartment (2 in Figure 1) [Figure 3], the spray nozzle configured to direct a mist of water into the food storage compartment [Lines 28-29 in Page 4],
- a humidity sensor positioned and configured to monitor a humidity level within the food storage compartment [Lines 21-22 in Page 5], and 
- a controller (a control unit, 5 in Figure 1), the controller in operative communication with the spray nozzle and the humidity sensor, the controller configured for: 
continually monitoring, with the humidity sensor, the humidity level in the food storage compartment [Line 30 in Page 5]; 
comparing the monitored humidity level with a predetermined humidity threshold [Line 37 in Page 5];
spraying a mist of water into the food storage compartment from the spray nozzle for a predetermined spraying time [a first time t1, Line 39 in Page 5] when the monitored humidity level is less than the predetermined humidity threshold [Lines 38-40 in Page 5]; 
waiting for a predetermined rest time [a second time t2, Line 49 in Page 5] after the end of the predetermined spraying time [a second time t1, Line 39 in Page 5]; and
repeating the step of spraying the mist of water into the food storage compartment from the spray nozzle for the predetermined spraying time [the first time t1, Line 7 in Page 6] when the monitored humidity level is less than the predetermined humidity threshold after the predetermined rest time [the second time t2, Line 8 in Page 6].
Chen does not disclose an ultraviolet light source in optical communication with the food storage compartment, the ultraviolet light source configured to direct ultraviolet light into the food storage compartment.
However, Shatalov discloses a system comprising at least one ultraviolet radiation source (12 in Figure 2) configured to generate ultraviolet radiation directed within a storage area [Lines 1-4 in Paragraph 10]. Shatalov discloses a monitoring and control system for controlling ultraviolet radiation generated by the at least one ultraviolet radiation source [Lines 9-14 in Paragraph 12]. Shatalov also discloses that a computer system can control and adjust each property of the UV source independently, for example, the time duration, and/or time scheduling (e.g., pattern) of the UV source for a given wavelength [Lines 5-8 in Paragraph 80]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen’s refrigerator to incorporate the teachings of Shatalov by adding Shatalov’s ultraviolet radiation source and related parts to Chen’s refrigerator for the purpose of providing a solution for preserving, disinfecting, and/or the like, stored items within a storage area in Chen’s refrigerator.
Chen as hereto modified does not provide the controller configured to concurrently provide the predetermined lighting time and the predetermined spraying time, i.e. configured to turn on the ultraviolet source and the sprayer at the same time.
However, Markham discloses turning the ultraviolet light source on at the time of misting in order to prevent microbial growth (¶23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize concurrent application of the ultraviolet light and misting spray in Chen as hereto modified in order to ensure that the humidified air is decontaminated.

    PNG
    media_image1.png
    667
    909
    media_image1.png
    Greyscale

Regarding claim 3, Chen as modified discloses the refrigerator appliance, as set forth in claim 1.
Chen discloses that the control unit (5 in Figure 1) turns off the humidifying device (110 in Figure 2) for a second time (t2), where the second time means the required time for the small water droplets to evaporate, wherein the small water droplets are in the water mist sprayed by the atomizing element for the spraying time (t1) [Lines 49-53 in Page 5].
Therefore, it would have been obvious from the teachings of Chen to one of ordinary skill in the art before the effective filing date of the claimed invention that the predetermined rest time (t2) is proportional to the average volume of water droplets produced by the spray nozzle during the predetermined spraying time (t1) because the predetermined rest time (the second time) means the required time for the small water droplets to evaporate.
Regarding claim 4, Chen as modified discloses the refrigerator appliance, as set forth in claim 1.
Chen discloses that the predetermined spraying time is always the first time (t1), which means a constant value [the first time t1, Line 39 in Page 5 and t1, Line 7 in Page 6].
Regarding claims 5 and 6, Shatalov discloses that sensing devices including a visual camera can acquire visual data used by a computer system to monitor the storage area and/or one or more of the items located therein, which means a visual camera can identify one or more of the items located therein based on an image captured by the camera. [Lines 1-5 in Paragraph].
Chen discloses that the humidifying device can be set to different working modes, for example, a fruit and vegetable mode and a red wine mode, according to the different items stored in the humidifying compartment because the range of the target humidity can be changed depending on the stored items, for example, it is 85%-95% in the fruit and vegetable mode, and 65%-75% in the wine mode. Chen also discloses that the predetermined spraying time (t1) is set in consideration of the operation mode of the humidifier [Lines 45-52 in Page 6]. Therefore, the predetermined spraying time can be variable considering the identified food item (per claim 5) and it would have been obvious to one of ordinary skill in the art at the time of filing to utilize image data to identify the food item in order to garner an accurate description of the food for the controller.
Regarding claim 10, Chen as modified (see rejection of claim 1) performs the method of claim 10 under normal operation.
Regarding claim 12, Chen as modified discloses the method, as set forth in claim 10.
Chen discloses that the control unit (5 in Figure 1) turns off the humidifying device (110 in Figure 2) for a second time (t2), where the second time means the required time for the small water droplets to evaporate, wherein the small water droplets are in the water mist sprayed by the atomizing element for the spraying time (t1) [Lines 49-53 in Page 5].
Therefore, it would have been obvious from the teachings of Chen to one of ordinary skill in the art before the effective filing date of the claimed invention that the predetermined rest time (t2) is proportional to the average volume of water droplets produced by the spray nozzle during the predetermined spraying time (t1) because the predetermined rest time (the second time) means the required time for the small water droplets to evaporate.
Regarding claim 13, Chen as modified discloses the method, as set forth in claim 10.
Chen discloses that the predetermined spraying time is always the first time (t1), which means a constant value [the first time t1, Line 39 in Page 5 and t1, Line 7 in Page 6].
Regarding claim 14, Chen as modified discloses the method, as set forth in claim 10.
Shatalov discloses that sensing devices including a visual camera can acquire visual data used by a computer system to monitor the storage area and/or one or more of the items located therein, which means a visual camera can identify one or more of the items located therein based on an image captured by the camera [Lines 1-5 in Paragraph].
Chen discloses that the humidifying device can be set to different working modes, for example, a fruit and vegetable mode and a red wine mode, according to the different items stored in the humidifying compartment because the range of the target humidity can be changed depending on the stored items, for example, it is 85%-95% in the fruit and vegetable mode, and 65%-75% in the wine mode. Chen also discloses that the predetermined spraying time (t1) is set in consideration of the operation mode of the humidifier [Lines 45-52 in Page 6]. Therefore, the predetermined spraying time can be variable considering the identified food item and it would have been obvious to one of ordinary skill in the art at the time of filing to utilize image data to identify the food item in order to garner an accurate description of the food for the controller.
Regarding claim 15, Chen as modified discloses the method, as set forth in claim 14,  wherein the refrigerator appliance further comprises a camera, wherein the step of identifying the food item comprises identifying the food item based on an image captured by the camera, because Shatalov discloses that the refrigerator comprises a visual camera, and a computer system can acquire visual information through the camera, meaning identifying items in the storage area [Lines 1-5 in Paragraph].
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 113324358) in view of Shatalov et al. (US 20180243458), further in view of Markham (US20120234166A1), and further in view of Yoshihiro et al. (JP 2007046892).
Regarding claims 2 and 11, Chen as modified does not disclose wherein the drawer comprises a vent aperture in one wall of the plurality of walls and wherein the vent aperture is unobstructed.
However, Yoshihiro discloses a refrigerator including a food storage container (36 in Figure 1) comprising a plurality of unobstructed vent holes (37 in Figure 1) on the bottom surface or on the side wall surface of the food container (36 in Figure 1) [Lines 1-6 in Paragraph 47].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yoshihiro by adding Yoshihiro’s unobstructed vent holes to one wall of the plurality of walls of Chen’s drawer for the purpose of providing a better flow of fluid to and/or out of the drawer.
Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 113324358) in view of Shatalov et al. (US 20180243458), further in view of Markham (US20120234166A1), and further in view of Kakita et al. (JP 2009002587).
Regarding claims 7 and 16, Chen as modified discloses the refrigerator appliance, as set forth in claim 1, but does not teach the particulars of claim 7.
However, Kakita discloses that the spraying device is paused within a predetermined period of time (for example, 10 minutes) when a lid or door is opened or closed to avoid excessive spraying by stopping the spraying operation [Lines 1-3 in Paragraph 30, Lines 1-4 in Paragraph 31, and Lines 4-6 in Paragraph 75].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that when a door opening is detected, the spraying of mist is paused in order to prevent excessive spraying.
Regarding claims 8 and 17, Chen as modified discloses the refrigerator appliance, as set forth in claim 7.
Chen further discloses that the control unit is configured for returning to normal operation after the door is closed [Lines 30-36 in Page 5].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to activate the spray nozzle for the remainder of the predetermined time which was interrupted in order to ensure the proper amount of mist is still applied.
Regarding claim 9 and 18, Chen as modified teaches all of the limitations of claim 8, wherein
The controller is further configured for waiting for a predetermined period of time to elapse after detecting the closing of the door and before returning to the step of comparing the monitored humidity level with the predetermined humidity threshold (see rejection of claim 7, where Chen as modified waits after the door is opened to start again. When the door is closed during this time, a predetermined time exists after closing is detected but before operation begins again).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763